ORDER
The Disciplinary Review Board on June 2, 1999, having filed with the Court its decision in DRB 98-384 concluding that KARL R. LAWNICK of PERTH AMBOY, who was admitted to the bar of this State in 1988, and who was temporarily suspended from practice by Order of this Court dated August 10, 1998, and who remains suspended at this time, should be suspended from the practice of law for a period of three months for violating RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to keep client reasonably informed), RPC 1.16(d) (failure to protect Ghent’s interest on termination of representation), and RPC 8.1(b) (failure to cooperate with ethics authorities);
*116And the Disciplinary Review Board having concluded further that (1) respondent’s suspension should not begin until after the date on which respondent complies with the audit by the Office of Attorney Ethics and the fee arbitration determination in XIV-98-247; (2) respondent’s reinstatement to practice should be conditioned on proof that he has returned his client file in the Santa Barbara matter; and (3) respondent should be required to complete ten hours of courses in professional responsibility offered by the Institute for Continuing Legal Education within six months after the filing date of this Order;
And good cause appearing;
It is ORDERED that KARL R. LAWNICK is suspended from the practice of law for a period of three months and until the further Order of the Court, effective on the date on which respondent complies fully with the Office of Attorney Ethics audit and satisfies the fee arbitration determination in XIV-98-247, and pending which respondent shall remain suspended under the terms of this Court’s Order dated August 10, 1998; and it is further
ORDERED that prior to any application for reinstatement respondent shall demonstrate that he has returned the client file in the Santa Barbara matter and has paid the $500 sanction to the Disciplinary Oversight Committee ordered by the Court on September 17,1998; and it is further
ORDERED that within six months after the filing date of this Order, respondent shall complete ten hours of courses in professional responsibility given by the Institute for Continuing Legal Education; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent shall continue to be restrained and enjoined from practicing law and shall continue to comply with Rule 1:20-20; and it is further
*117ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.